 Case 17-02002-rlj Doc 188 Filed 02/15/19               Entered 02/15/19 15:55:58   Page 1 of 11



D arren Robert H atch
Texas Bar N o 24047386
Reagan M cLean & H atch, LLP
6510 Abram s Road
Suite 300
D allas, TX 75231
(214) 691-6622
(214) 691-2984 fax
darren@ reaganm clain.com
Attorney for Carl D avid Adam s, Esquire

C arl D avid A dams
Texas Bar N o. 00850600
6440 N . Central Expressway
Suite 505
D allas, TX 75206
(214) 468-3032
(214) 871-5090 facsim ile
carldavidadam s@ hotm ail.com
Pro se


                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF TEXAS
                                           AMARILLO DIVISION

In re:                      §
                            §
JERRY ARTHO                 §                            Case No. 15-20046-rlj-12
(d/b/a ARTHO CATTLE),       §
                            §
            Debtor.         §
                            §
JERRY D. ARTHO (d/b/a ARTHO §
CATTLE),                    §
                            §
           Plaintiff        §
                            §
v.                          §                           Adversary Proceeding No. 17-02002-rlj
                            §
HAPPY STATE BANK, et al,    §
                            §
           Defendants.      §
                            §

                MOTION OF ATTORNEY ADAMS TO
     REOPEN TIME FOR APPEAL OF ORDER OF SEPTEMBER 24, 2018


           NOW COMES former Plaintiff’s Attorneys, Carl David Adams, and

files his Motion to Reopen Time for Appeal of this Court’s Order of September 24,


Attorney’s M otion to Reopen Time for Appeal, Page 1.
Case 17-02002-rlj Doc 188 Filed 02/15/19                 Entered 02/15/19 15:55:58   Page 2 of 11




2018, under Rule 4 (a)(6) of Federal Rules of Appellate Procedure, and in support

would show the Court the following:

                                                    I.

                                   PROCEDURAL STATUS

        1.      Movant, Carl David Adams, Esquire, (Adams) was an attorney of

record in this Court for Plaintiff, Jerry Artho, from approximately April 25, 2017,

until approximately June 18, 2018, when this Court granted a motion to withdraw

by Attorneys, Dennis Olson (Olson) and Adams, in the above entitled and

numbered adversary proceeding then pending in this Court and styled Jerry Artho

v. Happy State Bank, et al. (Adversary Proceeding #17-02002-rlj).

        2.      On March 30, 2018, this Court Granted the motions to dismiss of

Defendants, Happy State Bank (HSB), Panhandle Enterprises, Inc., OPR H2O,

LLC, Outpost Ranches, Ltd. and Shannon Burdett (the non-Bank Defendants) filed

under Federal Rules of Civil Procedure 12 (b) (6) and Federal Rule of Civil

Procedure 9 (b).

        3.      This Court conducted an evidentiary hearing on May 15, 2018 on a

motion to reconsider the dismissal of his claims, filed by Jerry Artho, pro se, and

on the motions for sanctions filed by HSB and the non-Bank Defendants against

Artho, Adams and Olson.




Attorney’s M otion to Reopen Time for Appeal, Page 2.
    Case 17-02002-rlj Doc 188 Filed 02/15/19                  Entered 02/15/19 15:55:58   Page 3 of 11




           4.       At the end of the hearing conducted May 15, 2018, this Court

announced that it was taking all matters before the Court at the time of that hearing

“under advisement.”

           5.       On June 19, 2018, this Court entered its Order granting motion to

withdraw as attorney as to both Attorneys Adams and Olson, and issued notices

thereof, according to the Court’s Docket Sheet, on June 21, 2018.

           6.       This Court’s June 19, 2018 Order (granting the motion to withdraw of

attorneys Adams and Olson) was, in truth and in fact, the very last notification

and/or document received by Movant, Carl David Adams, Esquire, in this

adversary proceeding, directly from the Court.

           7.       On Monday, February 4, 2019, Movant Adams, while investigating a

recital in the pro se Answer filed by Artho in a collection case filed by Movant

Adams in the 95th District Court of Dallas County, Texas against Artho, seeking to

collect unpaid fees, of the filing of that same Answer in a different civil matter

filed by Artho in the U.S. District Court of the Northern District of Texas (Dallas

Division) (i.e. Case #2:19-cv-00002-D) discovered that Artho had filed a new

matter1 in the U.S. District Court of Sidney A. Fitzwater.




1
    Likely an appeal of this Court's Order of September 24, 2018.

Attorney’s M otion to Reopen Time for Appeal, Page 3.
    Case 17-02002-rlj Doc 188 Filed 02/15/19                Entered 02/15/19 15:55:58              Page 4 of 11




         8.       Movant Adams immediately telephoned his former co-counsel in the

Artho v. Happy State Bank, et al. adversary proceeding (Dennis Olson),2 to ask

about whether he was aware of the filing of any new litigation in the federal court

of Judge Fitzwater in the above numbered U.S. District Court filing.

         9.       During that telephone conversation, which took place on the afternoon

of Monday, February 4, 2019, Movant Adams learned, for the very first time, that

this Court had entered this Court’s Order dated September 24, 2018, granting,

among other things, monetary sanctions against Attorneys Adams and Olson for

alleged misconduct in their prior actions while serving as attorney for Plaintiff

Artho in the adversary proceeding identified above.

         10.      Movant Adams immediately requested that Attorney Olson send him a

copy of the Order of September 24, 2018, and initiated his own investigation to

identify and obtain a signed copy of this Court’s Order of September 24, 2018,

entered of record on September 25, 2018.

         11.      Prior to the afternoon of Monday, February 4, 2019, Movant Adams

had no information whatsoever to suggest that this Court’s Order of September 24,

2018 had been entered, and had not received either a copy of that Order or any

information that would have suggested the existence of that Order from any 3 rd

party source.
2


 W ho was in the process of retiring from many years of successful Bankruptcy practice in Dallas, Texas, scaling back
that Bankruptcy Practice, and moving to Tyler, Texas in the spring of 2018.

Attorney’s M otion to Reopen Time for Appeal, Page 4.
Case 17-02002-rlj Doc 188 Filed 02/15/19                Entered 02/15/19 15:55:58   Page 5 of 11




        12.     Attached to this Motion as Exhibit “A,” and incorporated by reference

herein for all purposes, is the Affidavit of Movant, Carl David Adams, Esquire,

setting forth, under oath, the specifics of when and how he learned, for the first

time, of the existence of this Court’s Order of September 24, 2018, on the

afternoon of Monday, February 4, 2019.

        13.     Also attached to this Motion as Exhibit “B,” and incorporated by

reference herein for all purposes, is the Affidavit of Attorney, Dennis Olson,

Esquire, setting forth, under oath, the specific details of his recollection of the

telephone conversation between himself and Adams on Monday, February 4, 2019,

and the details regarding when and how he stated to Adams, the details of the

rulings of this Court’s Order of September 24, 2018, and why he was, at the time,

under the good faith belief and impression that Adams was entirely unaware of that

Order prior to the time of their telephone conversation on February 4, 2019.

                                                   II.

                                     RELIEF REQUESTED

        14.     Movant Adams hereby requests, pursuant to Rule 4 (a) (6), of Federal

Rules of Appellate Procedure, that this Court reopen the time for Movant Adams to

file an appeal of this Court’s Order of September 24, 2018.

        15.     In support of this Motion, Movant Adams would show that he did not

receive notice of the Order of September 24, 2018, within 21 days after the entry of

that order.

Attorney’s M otion to Reopen Time for Appeal, Page 5.
Case 17-02002-rlj Doc 188 Filed 02/15/19                Entered 02/15/19 15:55:58   Page 6 of 11




        16.     Movant Adams would further show that this Motion is being filed

within 180 days after the September 24, 2018 Order of this Court and within 14

days after Movant Adams received actual notice, on the afternoon of Monday,

February 4, 2019, of this Court’s Order of September 24, 2018.

        17.     Movant Adams would further show that the granting of this Motion

would not prejudice any party to this litigation.

                                                   III.

                                   GROUNDS FOR RELIEF

        18.     Rule 4 of Federal Rules of Appellate Procedure, states, in subpart (a)

(6), the following:

                (6) Reopening the Time to File an Appeal. The district court may
                reopen the time to file an appeal for a period of 14 days after the date
                when its order to reopen is entered, but only if all of the following
                conditions are satisfied:
                (A) the court finds that the moving party did not receive notice under
                Federal Rule of Civil Procedure 77 (d) of the entry of the judgment or
                order sought to be appealed within 21 days after entry;
                (B) the motion is filed within 180 days after the judgment order is
                entered or within 14 days after the moving party receives notice under
                Federal Rule of Civil Procedure 77 (d) of the entry, whichever is
                earlier; and
                (C) the court finds that no party would be prejudiced.

        19.     Notice of the entry of a judgment or order must actually be received.

In re WorldCom, Inc., 708 F.3d 327, 334-35 (2nd Cir. 2013) (FRAP 4 (a) (6) refers

to actual receipt not simply effective service). Also see O’Connor’s Federal

Rules*Civil Trials (2016), Chapter 10, subpart H, Pages 914 – 918.


Attorney’s M otion to Reopen Time for Appeal, Page 6.
Case 17-02002-rlj Doc 188 Filed 02/15/19                Entered 02/15/19 15:55:58   Page 7 of 11




        20.     When the court record shows that the clerk sent the notice, such proof

establishes a rebuttable presumption that the notice was received by the addressee.

Nunley v. City of L.A., 52 F.3d 792, 796 (9th Cir. 1995) (Nunley). The burden of

proving nonreceipt of the notice is on the party seeking to reopen the time for

appeal. McDonald v. Moore, 292 F.3d 1304, 1307 (11th Cir. 2002). Once the

movant presents evidence that the movant did not receive the notice, however, the

presumption of receipt disappears. Nunley, supra, at 796.

        21.     The standard to be used by a district court to consider a motion to

reopen the time for appeal under FRAP 4 (a) (6) is less onerous than either good

cause or excusable neglect (the standards for a motion to extend the time to file a

notice of appeal under FRAP 4 (a) (5)). Nunley, supra, at 797-98 (denial of

extension under FRAP 4 (a) (6) cannot be based on inexcusable neglect).

        22.     In the attached Affidavit of Attorney Olson, a seasoned bankruptcy

attorney with many decades of experience in bankruptcy courts throughout the

Northern District of Texas and beyond, he states that he does not believe the

Docket Sheet of the Court in this adversary proceeding contains any affirmative

unambiguous evidence that the clerk recorded, on the Docket Sheet of the Court,

any affirmative service on Attorney Adams of the Court’s Order of September 25,

2018.




Attorney’s M otion to Reopen Time for Appeal, Page 7.
Case 17-02002-rlj Doc 188 Filed 02/15/19                Entered 02/15/19 15:55:58   Page 8 of 11




        23.     Under such circumstances, Movant believes this Court should grant

this Motion, and reopen, for a period of 14 days, the time for Movant Adams to file

a notice of appeal of this Court’s Order of September 25, 2018.

        NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN
        RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES
        BANKRUPTCY COURT AT 624 SOUTH POLK STREET, AMARILLO,
        TEXAS 79101, BEFORE THE CLOSE OF BUSINESS ON MARCH 8,
        2019, WHICH IS AT LEAST TWENTY-ONE (21) DAYS FROM THE
        SERVICE HEREOF.

        ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE
        CLERK, AND A COPY SERVED UPON COUNSEL FOR THE MOVING
        PARTY PRIOR TO THE DATE AND TIME SET FORTH HEREIN. IF A
        RESPONSE IS FILED A HEARING MAY BE HELD WITH NOTICE
        ONLY TO THE OBJECTING PARTY.

        IF NO HEARING ON SUCH NOTICE OR MOTIONS IS TIMELY
        REQUESTED, THE RELIEF REQUESTED SHALL BE DEEMED TO BE
        UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
        THE RELIEF SOUGHT OR THE NOTICED ACTION MAY BE TAKEN.




Attorney’s M otion to Reopen Time for Appeal, Page 8.
Case 17-02002-rlj Doc 188 Filed 02/15/19                Entered 02/15/19 15:55:58   Page 9 of 11




                                                 Respectfully submitted,

                                                 /s/ Darren Robert Hatch
                                                 Darren Robert Hatch
                                                 State Bar No. 24047386

                                                 REAGAN MCLAIN & HATCH, LLP
                                                 White Rock Tower, Suite 300
                                                 6510 Abrams Road
                                                 Dallas, Texas 75231
                                                 (214) 691-6622
                                                 (214) 691-2984 (fax)
                                                 darren@reaganmclain.com

                                                 Attorney for Carl David Adams, Esquire

                                                 THE LAW OFFICES OF
                                                 CARL DAVID ADAMS
                                                 6440 North Central Expressway, Suite 690
                                                 Dallas, Texas 75206
                                                 (214) 468-3032 phone
                                                 (214) 871-5090 fax

                                                 /s/ Carl David Adams
                                                 Carl David Adams
                                                 State Bar #00850600
                                                 Pro se




Attorney’s M otion to Reopen Time for Appeal, Page 9.
Case 17-02002-rlj Doc 188 Filed 02/15/19             Entered 02/15/19 15:55:58     Page 10 of 11




                            CERTIFICATE OF CONFERENCE

      On February 15, 2019, at approximately 3:25 p.m., counsel for Adams and
counsel for the Defendant, Happy State Bank, John H. Lovell, conducted a
telephone conference regarding the relief requested in this Motion; and Mr. Lovell
informed counsel for movant that Happy State Bank is opposed to the relief
requested herein.

      On February 15, 2019, at approximately 3:10 p.m., counsel for Adams
attempted to conduct a telephone conference with counsel for the Defendants,
Panhandle Enterprises, Inc., OPR H2O, LLC, Shannon T. Burdett, and Outpost
Ranches, Ltd., Thomas C. Riley; counsel for Adams, however, was unable to
conference with Mr. Riley because Mr. Riley’s assistant informed counsel that Mr.
Riley will be out of the office for about a week; Mr. Riley’s clients are presumably
opposed to the relief requested herein.

      Counsel for Adams was unable to conference with the Plaintiff, Jerry Artho,
because counsel does not possess a working telephone number for Mr. Artho.

                                                         /s/ Darren Robert Hatch
                                                         Darren Robert Hatch




Attorney’s M otion to Reopen Time for Appeal, Page 10.
Case 17-02002-rlj Doc 188 Filed 02/15/19             Entered 02/15/19 15:55:58     Page 11 of 11




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 15th day of February, 2019, a
true and correct copy of this document was served on the following parties as
indicated:

Mr. Thomas C. Riney                                      Via ECF service: triney@rineymayfield.com
RINEY & MAYFIELD, LLP
320 South Polk Street, Suite 600
Amarillo, Texas 79101

Mr. Dennis Olson                           Via ECF service: denniso@dallas-law.com
OLSON NICOUD & GUECK, LLP
10440 North Central Expressway, Suite 1100
Dallas, Texas 75231

Mr. Jerry Artho, pro se                                  Via ECF service:
P.O. Box 6333                                            trade@brokerslandandcattle.com
Paris, Texas 75461

Ms. Cheryl Wilcoxson                                     Via ECF service
U.S. Trustee

Mr. C. Jared Knight                        Via email: jknight@bmwb-law.com
BURDETT MORGAN WILLIAMSON & BOYKIN, LLP
701 South Taylor Street, Suite 440, LB 103
Amarillo, Texas 79101

      All creditors and parties in interest registered with the U.S. Bankruptcy
Court to receive electronic notices in this case.

                                                         /s/ Darren Robert Hatch
                                                         Darren Robert Hatch




Attorney’s M otion to Reopen Time for Appeal, Page 11.
